Case 9:17-cv-81261-WPD Document 109 Entered on FLSD Docket 04/15/2019 Page 1 of 2




                              UN ITED STA TES D ISTRICT CO UR T
                              SOU TH ERN D ISTR ICT OF FLO RID A

                 CA SE N O.I7-8IZ6I-CIV-D IM ITRO U LEA SN A TTH EW M A N
  A LL-TA G C ORP.,

                Plaintiff,                                      FILED BY                  D.C.

                                                                       A?q 15 2219
  CHECKPO IN T SY STEM S,IN C.                                         ANQELA E,NOBLE
                                                                      GLEBK U S DISI GI
                                                                      s,:.OFikh'-w.
                                                                                  R:,
                D efendant.
                                                /

        O RDER G R ANTG G UNO PPOSED M O TION TO RESCIIEDULE IIEAR ING O N
    DEFENDANT'SM OTION TO COM PEL NON.PARTY BEST SECURIW ACQUISITION,
        LLC TO PRODUCE ALL DOCUG M 'SRESPONSIVE TO SUBPOENA IDE 1081

         TH IS CA U SE cam e before the Court upon the U nopposed M otion to R eschedule

  H earing on Defendant's M otion to Com pel N on-party Best Security A cquisition, LLC to

  Produce AllDocuments Responsive to Subpoena (the CtM otion''). The Courthas carefully
  considered the M otion, and being otherwise f-ully advised in the prem ises, noting that it is

  unopposed,itis O RD ER ED A N D A DJU D G ED as follow s:

                The M otion is G R ANTE D .

                The hearing setby the O rderSetting H earing and Requiring FurtherConferraland

  FilingofJointNotice(theiiorder'')(DE 107)shallbeheld:
                       DA TE:        M onday,M ay 6,2019
                       TIM E :       2:00 P.M .
                       PLA CE:       U nited States D istrictCourt
                                     701 Clem atis Street
                                     W estPalm Beach,Florida
                                     Courtroom : 6,Third Floor

         3.     The parties and N on-party Best Sectlrity A cquisition,LLC shallfile,on orbefore

  Thursday,M ay 2,2019,a JointN otice advising w hetherthe discovery dispute hasbeen resolved,
Case 9:17-cv-81261-WPD Document 109 Entered on FLSD Docket 04/15/2019 Page 2 of 2



  and ifnot,whatspecificissuesrem ain fordeterm ination by theCourtand abriefreeitation ofthe

  position ofeach party on the specificdispute.A11otherdeadlinesand termsoftheOrder(DE
  107)shallremain infullforceandeffect.
               C ounselforD efendantisO RD ER ED to em aila copy ofthis Orderto counselfox

  Non-partyBestSecurityAcquisition,LLC,athorbey@laryA
                                                    pc.com.
                                                  R
        DONE AND ORDERED inChambersthis /5 V y ofApril,2019,atWestPalm
  Beach,Palm Beach County in the Southern D istrictofFlorida.



                                           W ILLIA M M A TTH W AN
                                           UN ITED STA TES A G ISTR ATE JU D GE
